Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The RCE filed on 8/26/2022 has been entered. Claims 1-5, 8 and 11-22 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ arguments in the Remarks, filed on 8/26/2022, with respect to claims 1-5, 8 and 11-22 have been fully considered and are persuasive. The rejection of claims 1-5, 8 and 11-22 has been withdrawn.

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “finding, with a handheld leakage detection device and without using detection time stamps, one or more leakage sources in the cable network when the signals are detected in over- the-air spectrum by the handheld leakage detection device”. The closest prior art of record, Zinevich U.S. Patent Application Publication No. US 2021/0135755 A1 and US 2013/0291044 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 19, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a handheld receiver configured to find, without using detection time stamps, the one or more leakage sources in the cable network when the signals are detected in over- the-air spectrum by the handheld receiver”. The closest prior art of record, Zinevich U.S. Patent Application Publication No. US 2021/0135755 A1 and US 2013/0291044 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 21, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “finding, with a handheld leakage detection device and without using detection time stamps, the one or more leakage sources at the one or more leakage locations when the signals are detected in over- the-air spectrum by the handheld leakage detection device”. The closest prior art of record, Zinevich U.S. Patent Application Publication No. US 2021/0135755 A1 and US 2013/0291044 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631